Title: To James Madison from Thomas Paine, 3 May 1807
From: Paine, Thomas
To: Madison, James



New York, May 3, 1807.  Broome Street.

When Mr Monro came Minister from the United States to the french Government I was still imprisoned in the Luxemburg by the Robesperean party in the convention.  The fall of Robespere took place a few days before Mr Monro reached Paris, and as soon as Mr Munro could make his own standing good, which required time on account of the ill conduct of his predecessor Governeur Morris, he reclaimed me as an american citizen, for the case was, I was excluded from the convention as a foreigner and imprisoned as a foreigner.  I was liberated immediately on Mr Monro’s reclamation.
Mr Munro wrote and official account of this to the secretary of state, Mr Randolph, and also an account of what he had done for Madame LaFayette who was also imprisoned, distinguishing the one to be done officially, and the other, that for Madame LaFayette, to be in friendship.  In Mr. Randolph’s official answer to Mr. Munro’s letter, he says as nearly as I recollect the words, ’The President (Washington) approves what you have done in the case of Mr Paine’.  My own opinion on this matter is, that as I had not been gilliotined Washington thought it best to say what he did.
I will be obliged to you for an attested copy of Mr Monro’s letter and also of Mr Randolph’s official answer so far as any parts of them relate to me.  The reason for this application is as follows.
Last year 1806 I lived on my farm at New Rochelle, State of New York; A man of the name Elijah Ward was supervisor that year.  The father of this man and all his brothers joined the british in the war; but this one being the youngest and not at that time old enough to carry a musket remained at home with his mother.
When the election (at which the supervisor for the time being presides) came on at New Rochelle last year for Members of congress and Members of the state assembly, I tendered my tickets separately distinguishing which was which, as is the custom; each of which Ward refused, saying to me ’you are not an American Citizen’  Upon my beginning to remonstrate with him, he replied, ’Our minister at Paris, Governeur Morris, would not reclaim you as an American Citizen when you were imprisoned in The Luxemburg at Paris, and General Washington refused to do it.’  Upon my telling him that the two cases he stated were falsehoods and that if he did me injustice I would prosecute him, he got up and calling out for a constable said ’I commit this Man to prison’.  He chose however to sit down and go no further with it.
I accordingly commenced a prosecution against him last fall and the court will set the 20th of this May.  Mr Monro’s letter to the secretary and the secretary’s official answer are both published by Mr Monro in his views of the conduct of the executive printed by Benjn Franklin Bache.  But as a printed book is not sufficient evidence an attested copy from your office will be necessary.
As to Governeur Morris, the fact is, that he did reclaim me on my application to him as Minister, but his reclamation of me did me no good, for he could hardly keep himself out of prison, neither did he do it out of any good will to me.  Joel Barlow and other Americans in Paris had been in a body to the Convention to reclaim me but their reclamation being unofficial was not regarded.  I then applied to Morris, but I know not what he wrote to the french Minister; whatever it was, he concealed it from me.  Yours in friendship

Thomas Paine

